Case
Case1:20-cv-07011-CM
     1:15-mc-00131-P1 Document
                      Document11 Filed03/07/17
                               2 Filed 09/09/20 Page
                                                Page11of
                                                       of22
Case
Case1:20-cv-07011-CM
     1:15-mc-00131-P1 Document
                      Document11 Filed03/07/17
                               2 Filed 09/09/20 Page
                                                Page22of
                                                       of22
